Citation Nr: 0516453	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  99-11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from July 1977 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of March 
1998, by the Huntington, West Virginia, Regional Office (RO), 
which granted service connection for post-traumatic stress 
disorder (PTSD), and assigned a 50 percent disability rating, 
effective November 6, 1996.  

In November 2000, the Board remanded the case to the RO for 
further development.  VA examinations were conducted in 
January and April 2001.  Thereafter, a Decision Review 
Officer's (DRO) decision in August 2001 increased the 
evaluation for PTSD from 50 percent to 70 percent, effective 
November 6, 1996.  As this does not represent the highest 
possible rating available under the rating schedule, the 
appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

On December 12, 2002, the veteran testified at a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of that hearing is also of record.  

In January 2003, the Board determined that further 
development was still required to properly evaluate the 
veteran's claim of entitlement to a rating in excess of 70 
percent for PTSD and entitlement to TDIU.  The Board 
undertook additional development with regard to these issues 
pursuant to 38 C.F.R. § 19.9(a)(2).  However, on May 1, 2003, 
the United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir.) held that 38 C.F.R. 
§ 19(a)(2) (2004) is inconsistent with 38 U.S.C.A. § 7104(a) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction for initial 
consideration.  Accordingly, in November 2003, the Board 
remanded the case to the RO for further development.  In 
February 2005, the RO issued a supplemental statement of the 
case (SSOC), which addressed the issues currently on appeal.  

During the course of this appeal the veteran relocated to 
Oregon and the claims file has been transferred to the 
jurisdiction of the Portland, Oregon, Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims of entitlement to an 
increased rating for PTSD and entitlement to TDIU has been 
obtained by the RO.  

2.  The only disability for which service connection has been 
established is PTSD, effective from November 6, 1996; the 
PTSD has been rated as 70 percent disabling from this date.

3.  The old criteria for PTSD in effect prior to November 7, 
1996, are more favorable to the veteran.  

4.  The veteran's PTSD is manifested by recurrent panic 
attacks, nightmares, sleep disturbances, irritability, 
depression, social isolation, and GAF scores ranging from 35 
to 55.

5.  Since the date service connection was established for 
PTSD, the PTSD has been productive of symptoms which have 
resulted in virtual isolation and have precluded the veteran 
from securing or following a substantially gainful 
occupation.

6.  There is no longer a controversy regarding the benefits 
sought as to the issue of entitlement to a TDIU rating.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, the 
Board finds that the criteria for a 100 percent disability 
rating for PTSD have been met since the date service 
connection was established for this disorder, i.e., November 
6, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.16, 4.132, Diagnostic Code 9411 (1996).

2.  The issue of entitlement to a TDIU rating is dismissed.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.101 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA).  During 
the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's claim in full, 
there is no need to discuss VA's compliance with the VCAA.  


Factual background.  The record indicates that the veteran 
served on active duty from July 1977 to September 1991, 
including service in the Persian Gulf.  Her DD Form 214 
indicates that she was awarded the Overseas Service Ribbon; 
the Army Commendation Medal, the Bronze Star Medal, and the 
Southwest Asia Medal.  The service medical records are 
negative for any complaints, findings of, or treatment for a 
psychiatric disorder.  

The veteran's initial claim for service connection for PTSD 
(VA Form 21-526) was received in September 1996.  Submitted 
in support of the claim were VA progress notes, dated from 
July 1996 to October 1996, reflecting ongoing clinical 
evaluation for several disabilities, including PTSD.  During 
a clinical visit in July 1996, the veteran complained of 
insomnia and nightmares; she noted that the dreams dealt with 
incidents in service.  The veteran indicated that she was 
having a lot of stress.  She also reported problems with 
rage.  The impression was questionable depression.  In August 
1996, the veteran was seen for follow up evaluation of a 
history of PTSD and major depression; no pertinent diagnosis 
was reported.  During a clinical evaluation in September 
1996, it was indicated that the full criteria for PTSD and 
depression were not met.  

The veteran was afforded a VA compensation examination in 
November 1996, at which time she indicated that she arrived 
in Saudi Arabia on the 2nd of January 1991.  In fact, she was 
in Riyadh briefly during a chemical alert; she recalled 
having to suit up and put on a gas mask, and being very 
frightened that she would be killed or seriously injured as a 
result of the gas attack.  She was then assigned to set up a 
field unit in Kuwait City as soon as the ground war was over.  
She recalled driving through "the Valley of death."  The 
veteran recalled seeing a few dozen dead Iraqi soldiers in 
the desert when she arrived in Kuwait City, and she saw a few 
dozen dead Kuwaitis that the Iraqis had killed before 
retreating.  The veteran reported being subjected to scud 
missile attacks.  She began to feel abandoned and mistreated 
by her unit, and particularly her commanding officer at Fort 
Dietrich.  She also began feeling irritable; she experienced 
problems with nightmares and had difficulty sleeping.  It was 
noted that she began seeking help at the VA Mental Hygiene 
clinic in August 1996, complaining of an irritable mood and 
insomnia.  She had been receiving medication for sleep; 
however, she continued to complain of mood swings, 
irritability, and insomnia.  Following a mental status 
examination, the veteran was diagnosed with depressive 
disorder, not otherwise specified (NOS); she was assigned a 
global assessment of functioning (GAF) score of 51.  The 
examiner observed that while the veteran had some symptoms of 
both PTSD and major depression, she did not meet full 
criteria for either diagnosis.  

Subsequently, VA outpatient treatment reports, dated from 
July 1996 through November 1997, show that the veteran 
received ongoing clinical evaluation and treatment for 
several disabilities, including PTSD.  

The veteran was afforded a VA compensation examination in 
March 1998, at which time she reported serving in the Persian 
Gulf for 6 and 1/2 months.  She was initially stationed 3 miles 
off of the Kuwait border in Saudi Arabia as combat service 
support; she was then sent to Riyadh, Saudi Arabia, where she 
stayed for 4 months.  The veteran indicated that they were 
constantly under scud attacks, and the same day the air war 
started all of the chemical alarms went off, which required 
her to wear her Oxygen mask.  The veteran indicated that, at 
that time, she was the acting Commander of 78 people and had 
significant responsibility.  The veteran further indicated, 
immediately after the ground war ended, she was sent to 
Kuwait City and drove in a jeep through what was referred to 
as "the Valley of Death," where the Iraqis were making 
their final run and the U.S. bombed them; it was there that 
she saw multiple dead bodies and carnage.  The veteran 
related, after discharge, she went to selling cars and worked 
at the job for several years until her emotional mood swings 
and irritability with others prevented her from succeeding 
and working in this area.  She indicated that she has been 
unemployed since that time, although she has dabbled off and 
on with antiques and running an antique business.  

The veteran reported problems with recurrent nightmares and 
intrusive recollections of her experiences in the Gulf.  She 
also reported persistent avoidance of anything associated 
with the Gulf war and war in general; she tends to avoid all 
movies, television shows, or literature associated with war.  
The veteran reported decreased interest in activities that 
she used to enjoy, along with feelings of detachment from 
others.  The veteran indicates that she had a tendency to 
become irritated easily.  She also reported significant 
problems with insomnia, both in falling and staying asleep.  
She also experiences outbursts of anger that frustrates and 
shame her.  The veteran also reported difficulty with 
concentration.  Following her mental status examination, the 
examiner stated that the veteran fully met the diagnostic 
criteria for PTSD; the examiner stated that the symptoms are 
a result of her experiences in the Gulf war.  The examiner 
also noted that the veteran's occupational functioning has 
become impaired by her experiences, and she has fallen from 
an excellent work history to now a history of unemployment 
with only part-time independent work, buying and selling 
antiques.  

Received in December 1998 were VA outpatient treatment 
reports, dated from October 1996 through December 1998, 
reflecting ongoing clinical evaluation and treatment for 
symptoms of PTSD.  

On the occasion of a VA examination in February 1999, the 
veteran reported difficulty with insomnia; she noted that she 
slept for only 1 to 3 hours a night.  In fact, the veteran 
indicated that she has gone for several nights without being 
able to sleep; she stated that she is often awakened by 
nightmares and small noises.  The veteran described a 
positive startled response; she indicated that she tries to 
control where she is in order to avoid situations where she 
may be startled.  The veteran also described difficulties 
with flashbacks, and she often sees and hears things that 
make her feel as if she is back in the Persian Gulf.  The 
veteran also reported difficulty with concentration and 
memory.  She further indicated that she is bothered by people 
and crowds, and she had to stop working because of this 
problem.  

On mental status examination, the veteran was pleasant and 
cooperative.  She was appropriately attired and both grooming 
and hygiene were good.  Speech was clear and soft with normal 
rate.  Eye contact was fair.  Mood was described as flat as 
well as panicky, or being nervous and angry.  The veteran 
described great difficulty with anger.  Affect appeared 
restricted.  She was alert and oriented x3.  She appeared to 
have difficulty with concentration during the examination.  
Memory appeared grossly intact.  She denied hallucinations.  
There was no evidence of delusions or of a formal thought 
disorder.  She denied suicidal or homicidal ideation or plan.  
The pertinent diagnosis was PTSD, chronic, severe; and a GAF 
score of 35 was assigned.  The examiner stated that the GAF 
score was based on continuing severe symptoms of PTSD as well 
as severe limitations of both social and occupational 
functioning as described.  

Another VA examination was conducted in January 2001, at 
which time the veteran reported having difficulty working for 
others, because she noted, "I have severe problems being 
around people in public places.  I don't deal well with one-
on-one confrontation.  I don't sleep much; I think about the 
Gulf daily."  She reported feeling worthless most of the 
time because she has difficulty dealing with her PTSD 
symptoms.  On mental status examination, the veteran was 
described as casually dressed, adequately groomed, but 
morbidly obese.  There was no evidence of hallucinations, 
delusions, or of significant cognitive impairment.  The 
veteran displayed above-average verbal communication skills 
and above average cognitive abilities.  She complained of 
suffering from a chronically dysphoric, anxious, and 
irritable mood; she displayed a wide range of affect.  The 
veteran denied having past difficulties with suicidal, 
homicidal, or psychotic ideations.  

The pertinent diagnoses were PTSD, chronic, severe, with 
secondary panic attacks; and dysthymic disorder, secondary to 
PTSD.  The veteran was assigned a GAF score of 45-50, 
denoting severe symptoms of PTSD.  The examiner stated that 
the veteran appeared to continue to meet the criteria for 
chronic, severe symptoms of PTSD, stemming from her Persian 
Gulf War experiences.  In addition, she meets the criteria 
for dysthymic disorder, secondary to her primary PTSD 
diagnosis.  The examiner observed that the veteran has 
displayed a recent history of abnormalities of conduct and 
judgment given her past anger control problems at work, and 
her ongoing anger outbursts toward her boyfriend.  The 
examiner further noted that the veteran appeared to be only 
marginally employable given her inability to work with or for 
others.  

Received in April 2001 were VA outpatient treatment reports, 
dated from May 1999 to February 2000, reflecting clinical 
evaluation for several disabilities.  

The veteran was afforded another VA examination in April 
2001, at which time she indicates that she continued to feel 
worthless and continued to believe that she is unable to work 
with the public.  She noted that she continued to work in 
Internet sales from her home.  She added, "when I go in 
public places, my heart rate elevates, I start to sweating.  
Being around groups of people really gets me anxious.  I get 
afraid that I may have a fit of rage.  Recently, I was 
selected for jury duty, and I almost lost it in the 
courtroom.  I have to excuse myself from the courtroom 
because of the stupidity of the jury panelists.  I know I 
would have blown up if I had stayed.  I'm still isolating 
myself, that's the best way for me to stay out of bad 
situations and to keep me from having panic attacks.  I have 
no close friends, only family and my boyfriend."  

On mental status examination, the veteran was described as 
casually dressed, adequately groomed, but morbidly obese.  
She was oriented x3.  She denied having a history of 
suicidal, homicidal, or psychotic ideations.  She displayed 
above-average verbal communication skills and above average 
cognitive abilities.  She continued to complain of suffering 
from a chronically dysphoric, anxious, and irritable mood; 
she displayed a wide range of affect.  There was no evidence 
of hallucinations, delusions, or of significant cognitive 
impairment.  Her recent and remote memory abilities appeared 
to be above average.  Speech was clear, coherent, and goal 
directed.  The pertinent diagnoses were PTSD, chronic, and 
severe; and dysthymic disorder, secondary to PTSD.  The 
veteran was given a GAF score of 41-45, denoting serious 
impairment in social and occupational functioning.  

The examiner stated that the veteran appeared to continue to 
meet the criteria for chronic, severe symptoms of PTSD, 
stemming from her Persian Gulf War experiences.  In addition, 
she meets the criteria for dysthymic disorder, secondary to 
her primary PTSD diagnosis.  The examiner noted that the 
veteran appears to continue to suffer from severe, social, 
industrial and emotional impairment, given that she is unable 
to be employed outside of her home, and she has no friends 
other than family members and her significant other of eight 
years.  The examiner further noted that the veteran has 
displayed a history of abnormalities of conduct and judgment 
given her past blow-ups toward co-workers, supervisors, and 
family members.  

At her personal hearing in December 2002, the veteran's 
representative argued that her service-connected PTSD 
precludes her from maintaining substantial employment under 
the provisions of 38 C.F.R. § 4.16(a).  She argues that the 
regulation states that marginal employment shall not be 
considered substantial employment for purposes of the above 
section.  She also notes that the regulations provide that 
marginal employment shall be deemed to exist when a veteran's 
earned annual income does not exceed the amount established 
by the U.S. Department of Commerce, Bureau of the Census, as 
the poverty threshold for one person.  It was noted that the 
veteran currently sells antiques over the Internet for her 
landlord, and the total amount of sales is traded for her 
monthly rent of $300.  It was argued that the veteran has 
been unable to maintain gainful employment since 1995.  It 
was further argued that all VA examinations have disclosed 
that the veteran has been unable to maintain substantial 
employment.  The veteran indicated that her only close 
personal relationship was with her companion.  The veteran 
testified that the main problems caused by her PTSD included 
outbursts of anger, complicated by her sleeping problems.  
The veteran indicated that her ability to maintain employment 
would depend on how isolated she would be in that employment.  

Received in September 2002 were VA outpatient treatment 
reports, dated from March 2000 through September 2002, which 
show that the veteran continued to receive follow up 
evaluation and treatment for symptoms related to her PTSD.  
During a clinical visit in June 2002, the veteran reported 
being extremely anxious and unable to sleep.  It was noted 
that she needed to be on her medications.  The veteran was 
seen for an evaluation in July 2002, at which time it was 
noted that her symptomatology included primarily problems 
sleeping.  She also reported that she has had increased 
irritability and occasional fits of rage.  She also indicated 
that she feels so uneasy that she occasionally avoids being 
in very public places where she is not able to feel secure in 
her surroundings.  She also endorsed intrusive thoughts.  
Following an evaluation, she was given a diagnosis of PTSD, 
and a GAF score of 70; it was noted that she was unemployed 
and had poor coping skills.  

Associated with the veteran's claim folder was her vocational 
rehabilitation folder, which contained an initial evaluation, 
dated in January 2000.  At that time, it was determined that 
the veteran had a deficiency in education and training.  It 
was also determined that the veteran had an employment 
handicap and a serious employment handicap, which means "a 
significant impairment of a veteran's ability prepare or, 
obtain, or retain employment consistent with such veteran's 
abilities, aptitudes, and interests."  

On yet another VA examination in July 2004, it was reported 
that the veteran was essentially homebound, because leaving 
home gives her such severe anxiety that she leaves only once 
a week.  It was noted that the veteran spends much of her 
time on the internet, and reported that one reason she would 
not be able to hold a job is that in order to sleep she takes 
sleep medication that makes it difficult for her to be alert 
during the daytime.  In fact, she reported she did not take 
her sleep medicine last night so that she could be alert for 
the examination.  The veteran reported problems with 
difficulty sleeping, frequent nightmares, panic attacks, 
intrusive thoughts, and depression.  On mental status 
examination, she was neatly groomed.  She had good eye 
contact.  There was some animation to her affect, which was 
stable and generally appropriate to expressed thought 
content, goal directed and well-organized speech, and some 
difficulty with concentration.  The veteran was well 
oriented.  She denied any suicidal ideation, and there was no 
evidence of psychosis or any formal thought disorder.  She 
expressed confusion about whey she was being re-examined.  
The examiner concluded that the veteran's symptoms were all 
attributable to her PTSD; she assigned a GAF score of 45 to 
55.  

The examiner indicated that the veteran had made statements 
that seemed to indicate that she was unwilling to consider 
all job possibilities, including anything she felt would 
"belittle" her.  The examiner noted that the veteran's 
symptoms were quite disabling, but stated that it was not 
completely clear that she was completely unemployable as a 
result of those, if she were willing to consider some 
possible jobs where she was allowed to work independently and 
isolated from the general public.  The examiner also stated 
that the veteran's argument that medications taken to help 
her sleep at night make her too sedated in the daytime to be 
employable isn't an argument adequate on its own to justify 
full unemployability.  


Increased rating PTSD.  Disability evaluations are based upon 
a comparison of clinical findings with the applicable 
schedular criteria.  See 38 U.S.C.A. § 1155.  Moreover, when 
evaluating a given disability, its entire history must be 
taken into consideration.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  However, current clinical findings are 
of paramount importance.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  But see generally Fenderson v. West, 12 Vet. 
App. 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant of service connection 
for the disability at issue).  Finally, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

The veteran's PTSD has been assigned a 70 percent disability 
rating under Diagnostic Code 9411 from November 6, 1996, the 
date service connection was established for PTSD.

The Board notes that the schedular criteria by which 
psychiatric disabilities are rated changed during the 
pendency of the veteran's appeal.  See 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996) (effective Nov. 7, 1996) codified at 38 
C.F.R. § 4.130, Code 9411 (2004).  Therefore, adjudication of 
the increased rating claim for the service-connected PTSD 
must include consideration of both the old and the new 
criteria.  The General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
an increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  However, if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior version of Diagnostic 
Codes 9411 to the period on or after the effective date of 
the new regulations.  

The RO has considered both versions of the rating criteria 
since the March 1998 rating decision that assigned the 
initial PTSD rating.  Accordingly, the Board may similarly 
consider the regulations without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the version of Code 9411 in effect prior to November 7, 
1996, a 70 percent evaluation is for application when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The highest rating of 100 percent under 
this Code is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment. The 
criteria under Diagnostic Code 9411 for a 100% rating have 
each been found to be an independent bases for granting a 
100% rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  

VA regulations in effect prior to November 7, 1996, provided 
that, in cases in which the only compensable service 
connected disability was a mental disorder assigned a 70 
percent evaluation and such mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (1996).

Under the revised rating criteria under Diagnostic Code 9411, 
effective from November 7, 1996, a 70 percent evaluation is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9205 (2004).  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.  

A GAF from 31 to 40 is defined as exhibiting some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF from 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, and frequent shoplifter) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score from 51 to 60 
represents moderate symptoms, with moderate difficulty in 
social and occupational functioning.  

After careful review of the evidentiary record, the Board 
finds that the criteria for a schedular 100 percent rating 
for PTSD have been met.  At the time of the veteran's initial 
VA examination in November 1996, she indicated that she had 
to leave her job selling cars because she found that she was 
too irritable and could not tolerate working with the 
customers.  Significantly, following a VA examination in 
March 1998, the examiner indicated that the veteran's PTSD 
had significantly impaired her occupational functioning; the 
examiner noted that the veteran had gone from an excellent 
work history to now a history of unemployment with only part-
time independent work.  Although a VA examiner considered the 
veteran capable of some form of employment after examining 
the veteran in July 2004, given the characterization of her 
impairment as severe in both earlier and subsequent records, 
the veteran's spotty work record due to this disability, and 
her consistent complaints that have included depression, 
outburst of anger, irritability, and social isolation, the 
Board concludes that by resolving doubt in the veteran's 
favor, the evidence satisfactorily reflects the veteran has 
been rendered unemployable by PTSD.  It is noteworthy that a 
VA examiner in February 1999 provided a diagnosis of PTSD, 
chronic, severe, and assigned a GAF score of 35; he noted 
that the GAF score was based on continuing severe symptoms of 
PTSD as well as severe limitations of both social and 
occupational functioning.  Similar findings were reported on 
VA examinations in January and April 2001.  In fact, 
following the examination in April 2001, the examiner stated 
that the veteran continued to suffer from severe social, 
industrial and emotional impairment, given that she is unable 
to be employed outside of her home, and has no friends other 
than family members and her significant other of eight years.  

Throughout the appeal period, the GAF scores assigned ranged 
from 35 to 55, indicating varying degrees of severity.  A GAF 
score of 35 is indicative of some impairment in reality 
testing or communication or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  Although the outpatient treatment records 
reflect one GAF score of 70, it was noted at that time that 
the veteran was unemployed and had poor coping skills.  
Review of the entire record reflects that the evidence is in 
such balance as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  
Accordingly, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports a 100 percent 
disability rating for PTSD throughout the appeal period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  38 C.F.R. 
§ 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 9411 
(2004).  


TDIU.  A TDIU rating may also be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  See 38 C.F.R. § 4.16(a) 
(emphasis added).  The Board has determined that the 
veteran's service-connected PTSD warrants the assignment of a 
100 percent schedular evaluation effective from the date that 
service connection was established for this disorder.  This 
is the only disability for which service connection is in 
effect.  Accordingly, there is no legal basis to award a 
TDIU.  See Green v. West, 11 Vet. App. 472, 476 (1998) 
(veteran not entitled to a total disability rating for 
compensation while receiving a 100 percent schedular 
evaluation for his service- connected lymphadenopathy).  With 
a grant of a total schedular disability rating for PTSD, 
there no longer exists any case of controversy as to the TDIU 
rating.  A claim for a TDIU pursuant to 38 C.F.R. § 4.16(a) 
need not be considered when a schedular 100 percent rating is 
already in effect for a service-connected disorder.  
VAOPGCPREC 6-99.  No greater benefit could be provided.  
Thus, as there is no entitlement under the law to the benefit 
sought, the appeal must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  



ORDER

Entitlement to a disability rating of 100 percent for PTSD is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.  

The appeal for a TDIU is dismissed.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


